UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7243


TERRY THOMPSON,

                    Plaintiff - Appellant,

             v.

CHARLES OPOKU; ALIESHA HAYNES; DERRICK GARNETT; TYLECIA
RENE; DANIEL MORGAN; KURT MOORE; DEAN GADSON; SABA ASRAT;
CORIZON, INCORPORATED; ANDREW JACKSON; WILLIAM LEWIS;
STEPHEN STANBACK,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-01022-ELH)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Thompson, Appellant Pro Se. Tonia Yvetta Belton Gofreed, PRINCE GEORGE’S
COUNTY OFFICE OF LAW, Largo, Maryland; Patricia H. Beall, Jacqueline G. Greiss,
MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Thompson seeks to appeal two orders entered in his 42 U.S.C. § 1983 civil

rights action granting summary judgment to some, but not all, defendants. Thompson’s

case remains pending in the district court against the remaining defendants. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The orders Thompson seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders. * Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




       *
         Thompson does not argue on appeal that the district court improperly denied his
request for a preliminary injunction, therefore that portion of the May 14, 2019, order is
not before this court.

                                             2